Title: To James Madison from Louis-Marie Turreau, 13 August 1805 (Abstract)
From: Turreau, Louis-Marie
To: Madison, James


          § From Louis-Marie Turreau. 13 August 1805, Baltimore. Has the honor of enclosing the passport that JM requested in his 7 Aug. letter [not found] for the ship that will carry the naval and military stores and other articles to fulfill the conventions made between the United States and the Algerian regency from the Kennebec River to Algiers. To avoid all difficulties, thought it best the collector or customs officer at the port of departure should fill in the names of the ship and of the captain left blank.
        